Exhibit 10.1

 

RESTRICTED STOCK AWARD

UNDER THE PROVISIONS OF

THE CONVERGYS CORPORATION

1998 LONG TERM INCENTIVE PLAN

 

Name of Employee:   «First_Name» «Last_Name» Award Date:   «Grant_Date»

Number of Restricted Shares: «M__0f_Shares»

 

Pursuant to the provisions of the Convergys Corporation 1998 Long Term Incentive
Plan (the “Plan”), a copy of which has been delivered to you, the Compensation
and Benefits Committee of the Board of Directors of Convergys Corporation (the
“Compensation Committee”) has granted you an award of «M__0f_Shares» common
shares, without par value, of Convergys Corporation (the “Shares”), on and
subject to the terms of the Plan and your agreement to the following terms,
conditions and restrictions.

 

1.    Securities Subject to this Agreement. This Agreement is made with respect
to the Shares and any securities (including additional common shares of
Convergys Corporation (the “Company”)) issued in respect of the Shares, whether
by way of a share dividend, a share split, any reorganization or
recapitalization of the Company or its stock or any merger, exchange of
securities or like event or transaction as the result of which any security or
securities of any kind are issued to you by reason of your ownership of the
Shares. Reference herein to the Shares shall include any such securities issued
in respect of the Shares.

 

2.    Rights of Ownership. Except for the Restrictions (as defined in Section 3
hereof) and subject to the provisions regarding forfeiture set forth in
Section 7 hereof, you are the record and beneficial owner of the Shares, with
all rights and privileges (including but not limited to the right to vote, to
receive dividends and to receive distributions upon liquidation of the Company)
appertaining thereto.

 

3.    Restrictions. Neither the Shares nor any interest therein may be
transferred or conveyed by you in any manner whatsoever, whether or not for
consideration (the “Restrictions”), except upon the passage of time or
occurrence of events as specified in Sections 4, 5, and 6 hereof.

 

4.    Lapse. The Restrictions shall lapse and be of no further force and effect
as to «Agree_Vesting» % of the Shares on «Vest_Date».

 

5.    Termination of Restrictions – Death. In the event of your death while
employed by the Company or any of its subsidiaries, the Restrictions shall
terminate and be of no further force or effect, effective as of the date of
death. Upon the Restrictions terminating, the executor, administrator or other
personal representative of your estate, or the trustee of any trust becoming
entitled thereto by reason of your death, may transfer the unrestricted Shares
to any person or persons entitled thereto under your will or under your trust or
other instrument (or in the absence of any will under the laws of descent and
distribution) governing the distribution of your estate in the event of your
death.



--------------------------------------------------------------------------------

6.     Termination of Restrictions – Disability, Retirement and Termination
Without Cause.

 

  a. Disability. If you shall become disabled to such extent that you are unable
to perform the usual duties of your job for a period of 12 consecutive weeks or
more and if as the result thereof the Compensation Committee approves the
termination of your employment on terms that include the right to transfer the
Shares free of the Restrictions, the Restrictions shall terminate and be of no
further force and effect as of the date you cease to be an employee.

 

  b. Retirement. If you retire at any time after having attained age 55 and
completed at least ten years of service with the Company or any of its
subsidiaries, the Restrictions shall terminate and be of no further force and
effect as of the date you cease to be an employee.

 

  c. Termination Without Cause. If your employment is terminated without Cause
prior to the second anniversary of the date of this award, the Restrictions
shall terminate and be of no further force and effect as of the date you cease
to be an employee. For purposes of this Agreement, “Cause” shall be defined as
it is in your Employment Agreement dated <Date>.

 

7.    Forfeiture. If you cease to be an employee of the Company or any of its
subsidiaries prior to <Vest Date>, except as provided in Section 4, 5, and 6
hereof and except as otherwise provided in your Employment Agreement dated
                         , any Shares which remain subject to the Restrictions
of the date such employment terminates shall be at once forfeited to the Company
as of the date of such termination of employment (the “Forfeiture Date”). Upon
such forfeiture all of your rights in respect of such Shares shall cease
automatically and without further action by the Company or you. For the purpose
of giving effect to this provision, you have executed and delivered to the
Company a stock power with respect to each certificate evidencing any of the
Shares, thereby assigning to the Company all of your interest in the Shares. By
the execution and delivery of this Agreement, you authorize and empower the
Company, in the event of a forfeiture of any of the Shares under this Section 7
to (a) date (as of the Forfeiture Date) those stock powers relating to Shares
that remain subject to the Restrictions as of the Forfeiture Date and
(b) present such stock powers and the certificates to which they relate to the
Company’s transfer agent or other appropriate party for the sole purpose of
transferring the forfeited Shares to the Company.

 

8.    Matters Relating to Certificates.

 

(a)    Upon their issuance, the certificates representing the Shares shall be
deposited with the Secretary of the Company and shall be released to you only
pursuant to the provisions of this Section 9.

 

(b)    Each certificate for Shares issued to you in accordance with this
Agreement shall bear the following legend:



--------------------------------------------------------------------------------

“The Shares evidenced by this certificate are subject to the terms of a
Restricted Stock Agreement between the registered holder hereof and Convergys
Corporation, dated as of «Grant_Date», and may not be transferred by the holder,
except as provided by the terms of such agreement, a copy of which is on deposit
with the Secretary of Convergys Corporation and which will be mailed to a
shareholder of Convergys Corporation without charge within five days after
receipt of a written request.”

 

Upon the lapse or termination of the Restrictions as to any Shares, the
certificate evidencing such Shares shall be promptly presented to the Company’s
transfer agent or other appropriate party with instructions to cause such
certificate to be reissued, to the extent appropriate, in your name and without
the foregoing legend. Any Shares evidenced by such certificate which remain
subject to the Restrictions shall be evidenced by a new certificate, bearing the
foregoing legend, which shall be returned to the Company. Upon the lapse or
termination of the Restrictions as to any Shares, the stock power or powers held
by the Company with respect to such Shares shall be surrendered to you (in
exchange, if applicable, for a stock power relating to any Shares which remain
subject to the Restrictions).

 

9.    Interpretation. You acknowledge that the Compensation Committee has the
authority to construe and interpret the terms of the Plan and this Agreement if
and when any questions of meaning arises under the Plan or this Agreement, and
any such construction or interpretation shall be binding on you, your heirs,
executors, administrators, personal representatives and any other persons having
or claiming to have an interest in the Shares.

 

10.    Withholding. In connection with the award of Shares to you and any
dividend payments made while such Shares remain subject to restrictions
hereunder, the Company will withhold or cause to be withheld from your salary
payments such amounts of tax at such times as may be required by law to be
withheld with respect to the Shares and/or dividends, provided that if your
salary is not sufficient for such purpose, you shall remit to the Company, on
request, the amount required for such withholding taxes. Within 45 days after
issuance of the certificates representing the Shares, you shall advise the
Company in writing whether or not you have made an election, under Section 83(b)
of the Internal Revenue Code of 1986, to include the fair market value of the
Shares in your gross income for the calendar year in which the certificates are
issued.

 

11.    Notices. All notices and other communications to be given hereunder shall
be in writing and shall be deemed to have been duly given when delivered
personally or when deposited in the United States mail, first class postage
prepaid, and addressed as follows:

 

TO THE COMPANY:    Convergys Corporation      201 East Fourth Street, RM.
102-2060      P. O. Box 1638      Cincinnati, Ohio 45202      Attention:
Assistant Secretary of the Compensation and Benefits Committee



--------------------------------------------------------------------------------

TO THE EMPLOYEE:    «First_Name» «Last_Name»      «Street»      «City_State_Zip»

 

or to any other address as to which notice has been given in the manner herein
provided.

 

12.    Miscellaneous. This Agreement shall be binding upon the parties hereto
and their respective heirs, executors, administrators, personal representatives,
successors and assigns. Subject to the provisions of the Plan, this Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and shall be construed and interpreted in accordance with the laws
of the State of Ohio. This Agreement may not be amended except in a writing
signed by each of the parties hereto. If any provisions of this Agreement shall
be deemed to be invalid or void under any applicable law, the remaining
provisions hereof shall not be affected thereby and shall continue in full force
and effect.

 

Please indicate your acceptance by signing at the place provided and returning
this Agreement.

 

       

COMPENSATION AND BENEFITS

COMMITTEE OF THE BOARD OF

DIRECTORS OF CONVERGYS

CORPORATION

Dated:           By:                    

Assistant Secretary

Dated:                                

Accepted and Agreed

 

:

 